MEMORANDUM **
Andrew Wolters appeals his jury-trial conviction and 610-month sentence imposed for three counts of bank robbery, in violation of 18 U.S.C. § 2113(a), two counts of armed bank robbery, in violation of 18 U.S.C. § 2113(a), (d), and three counts of using or carrying a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c). Wolters’ attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Wolters has filed a pro se supplemental brief raising several issues.
Based on our review of the district court record, we conclude that none of the issues raised in the Anders or pro se briefs warrants further review. In addition, pursuant to our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no other issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. All pending motions are denied.